Title: To James Madison from Edmond Kelly, 1 July 1817
From: Kelly, Edmond
To: Madison, James


SirColumbia Tennessee 1st July 1817
I am aware that to write on public business to a Gentn who retired from it, if on any common or ordinary occurrence would be improper. I wd. not—& am sorry the nature of the Comn. renders appology unnecessary because as you have held the first rank & enjoyed the confidence and Esteem of all good Citizens honor gratitude & Duty impose on you the sacred obligation of a public Guardian of their Liberties if endangered & of your country [sic] independence which if you have not in your retirement discovered it, attentive observation will soon Convince you is now more seriously Menaced than at any former period since its establishment.
I wrote to you that I perceived british Intrigue had succeeded here in establishing the Orange Sistem—& the nature & object of that sistem, and I find that that Commn. alarmed them as this will & that the contents of the one has been as this will be by some means Come at by traitors—that it has increased their Caution—that in my presence at le[a]st they discontinue the public use of their signs which I transmitted & the ostentatious abuse of their popularity on a deluded illiterate populace (for the bare mention of the will of the people by one of those Corruptd Demagogues had as bad an effect as the war hoop or yell of an Indian) & that the Lodge of Orangemen in this small Town & its vicinity has discontinued its public sitings tho it appears of late to have increased numerically & its members in Confidence. Judging of other places by this & Nashville I perceive they are the first in rank & in office—not wealthy or Independent but ambitious & subservient to the views & orders of the british cabinet—that this traitorous assn. is general & comprises all federalists & tories—all who covet wealth as tax gatherers Civil & state officers—needy Attorneys—unsuccessfull traders—speculators—quacks &ca. &ca. those who wd be the Nobility in short all those who became popular by opposing or condemning the Compensation bill for except the speeches the national Intelligencer [illegible] are not read not one word has been sayed to justify that measure on the ground of increase of wealth of territory & of gratitude to Govt. which one wd suppose if advocated undeniable.
Since that Comr. Genl. Jackson passed through here on a Journey to the South—the previous references to him by Orangemen made me curious to sit in his company & observe him. I observed a partiality & can safely say if not one that he is very discontented perhaps at not being rewarded—he appears so extremely irritable & choleric that an accomplished leader might decoy him into any Imprudence—fortune did much for him—his Campaign against the Indians shewed desperate resolution & unrivaled Marksmen—at Orleans Conscious Inferiority made him adopt the prudent & necessary precaution of erecting a temporary fortification & the superiority of the long Rifle gave victory—fortunately from being a sailor at the age of 50 Packenham became a soldier & not knowing his profession gave that time to concentrate and fortify for which a subaltern would be Cashiered. I therefore think I may with Safety conclude that if Mr Jackson knows a section from a subdivision he cannot Maneuvere a Column of either on any Correct principle of Discipline—he will do admirably well in the woods but should the newly formed Coalition invade America which I Expect her Destiny will be decided in the open plains near the great seacoast Cities where the want of a More Experienced & Cautious tactician wd be felt & regretted. Carnot now an Exile in Prussia is the first war secretary of this age other french officers would be usefull aids but the Commander in Chief should have the Caution and Decision of a Fabius and a Washington & perhaps more of their virtues than factious politicians—in speaking of frenchmen I do not recommend any foreigner to command what I mean is that discipline in the plan gives Superiority & tho I Imagine the Code of Frederick abridged by Dundass for the british Army the most correct other Improvements might be usefull.
Perhaps you will say all this may be true but should be Directed to the presidents Secretary—has not the president Monroe before this passed the Rubicon on his way to Harford Boston or some such places in Massachusets—is he not one of them & did he undertake to go there & pass that river without the consent of his Colleagues. I have lived in Europe for many years & do not recollect one Instance of an Invitation from the british Ascendancy or Oligarchs to the northern Despots to Coalesce against France (and France now only lives in America) which was not accepted. On these occasions a Meeting of the Oligarchs took place & a subsidy was resolved to be granted. Similar meetings of their friends in the distant provinces for the same purpose & at the same time took place which meetings were Identified with those of the northern Kings. The british Minister transmitted them the request & the result was War & here under the most suspicious & frivolous Circumstans Imaginable you have the same things reacted—the president Journeying to the north Jackson to the south and similar meetings of the northern Kings at the same time anounced—the remarks in the Courier that nothing on earth became you so like the leaving of the presidency were expressive & sanguine of their hopes from that event therefore pray sir do you meet the first and greatest of American statesmen (Mr Jefferson) and Consult how ye can save the country for tho England alone might be defeated Coalitions are much more Dangerous & formidable—and shd ye bring private proof before a select special Committee (sworn to secrecy) of Congress of the existence of a traiterous association Justice to Traitors & to all good Citizens requires they should not Complain of any Ex post facto Laws—& on the other hand if such Traitors are favored with the same impunity the Harford Conventions is I believe it will verify what Locke says that the man who only Defends himself when struck at without returning the blow will be so disabled by receivg repeated blows as shortly to become unable to defend himself—which Defence while yet practicable it is to be hoped ye will not neglect to provide for.
Should Mr Jefferson with your aid follow up his non intercourse Sistem (then of all others the best adopted as it led to Manufacturing) and prevail on Congress to appropriate a Million of Dollars towards woollen broad cloth Manufactories fine Muslin factories—Delph Hardware glass &ca. &ca. and request of the Assemblies of the Different states to make similar appropriations the mass of Shopboy politicians Tories &ca dependent on british Capital & manufs. & whose admiration of all that is british Influence on the illiterate is a real Evil would diminish the republic would save and gain Millions yearly by it & your artists like your Navy would soon triumph over all Competition and England would be obliged to raise subsidies from other sources for her northern allies to murder freedom. Spain enslaved & priest ridden—with her Industry Anathemized sends her finest Marino wool to England to be Manufactured & pays extravigantly for the cloth. Tennessee in the same Latitude could afford as good Marino wool & Ama all manner of Dye stuffs. The Missisipi Territory Cotton which some Encouragemt wd induce european Manufacturers to come to America to Manufacture—such Establishments wd Make America truly Independent & greatly Diminish the number of Bayonets that might at any future time be brought against her—but the british laws forbid the exportation of all looms & other manufacturing Implements & utensils. I say there are hundreds of smugglers on the Kentish Coast both Hollanders and Englishmen who would freight a ship with such Matters to any part of America and an American living on that Coast might Contract for such factor⟨y?⟩ erect them put them into operation & in less than 6 months transport them to America & thus in less than 12 months destroy british monopoly & transferr her most productive Industry & her best artists after It—and all this withot the Amn. govt having any apparent Knowledge of it which however prudently managed any unexpected Discovery would render Disagreeable. I am respectfully your obt St
Edm. Kelly
